NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1
                                                                                


                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted March 12, 2014
                                 Decided March 12, 2014

                                          Before

                            WILLIAM J. BAUER, Circuit Judge 

                            DANIEL A. MANION, Circuit Judge

                            ILANA DIAMOND ROVNER, Circuit Judge

No. 13‐2599

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff‐Appellee,                       Court for the Western District of Wisconsin.

       v.                                      No. 12‐CR‐110

TARA A. THOUSAND,                              Lynn Adelman,
     Defendant‐Appellant.                      Judge.

                                        ORDER

       An investigation of a series of bank robberies in Dane County, Wisconsin, led to
Tara Thousand. Surveillance cameras at several of the robbed banks captured the image
of a suspect resembling Thousand’s then‐boyfriend, Michael Benike, climbing into a
silver Toyota Corolla with a sunroof. Thousand was one of 49 registered owners of that
make and model car in Dane County. After authorities interviewed Thousand and
Benike at a motel, a federal prosecutor applied for an order to obtain call records from
Thousand’s and Benike’s wireless carriers, see 18 U.S.C. §§ 2703(c)(1)(B), (d), 3122, 3123,
to determine if their phones were used near the banks around the times of the robberies.
A magistrate judge issued the order, which allowed the investigators to obtain an
engineering map showing the location of all cell towers that relayed signals from these
No. 13‐2599                                                                         Page 2

suspects’ phones during the period beginning on the date of the first robbery and
ending 60 days from the date of the order.

       Authorities later obtained warrants to search Thousand’s home, car, and person.
FBI special agents Joseph Lavelle and Josh Mayers stopped Thousand on a roadway
around six in the morning on July 13, 2012, to execute the warrant for her car. The
agents told her that she was not under arrest and asked that she speak with them at
their office. Thousand agreed and rode in the rear seat of Mayers’s car. She sat with the
agents in a large conference room and, after Miranda warnings, she signed her name
below a preprinted statement on an FBI consent form saying, “I am willing to answer
questions without a lawyer present.” During the interview Thousand explained that
when the agents stopped her she was en route to a medical clinic that would be closing
at 10:30 a.m. to receive methadone, which she was taking while trying to overcome a
heroin addiction. During the interview she recalled details about the robberies and
identified Benike in surveillance stills. When the interview ended the agents placed
Thousand under arrest and escorted her to the methadone clinic, where she received
her dose a little after nine in the morning. 

        Thousand entered a conditional guilty plea to one count of bank robbery, see 18
U.S.C. § 2113(a), reserving the right to challenge on appeal any adverse decision on her
motions to suppress, which were then pending before the district judge. Thousand was
seeking to suppress the records from her wireless carrier (and all derivative evidence),
particularly the location data gleaned from cell‐tower records, and requested a Franks
hearing to attack the truthfulness of information included in the prosecutor’s § 2703(d)
application. See Franks v. Delaware, 438 U.S. 154, 155–56 (1978). She also sought to
suppress her confession on the grounds that the FBI agents had coerced her statements
by telling her that she would miss her methadone appointment if they had to wait for
counsel to arrive. 

       Before Thousand pleaded guilty, a magistrate judge had already conducted an
evidentiary hearing on her motions and recommended that the district judge deny
them. At the hearing Thousand had testified, as did Agents Lavelle and Mayers.
Thousand testified that she asked during the traffic stop if she could go to the clinic
before being interviewed but was told no. After the agents began questioning her about
the robberies, Thousand testified, she said, twice, “I think I need an attorney.” After
that, Thousand continued, the agents had left the conference room for about 20 minutes
before having her sign another waiver of counsel and resuming the interrogation.
Thousand explained that she inquired again if she would make her appointment, and
No. 13‐2599                                                                          Page 3

was told that she might not arrive at the clinic before closing time if she waited for an
attorney to arrive. Thousand added that the thought of missing her appointment had
made her antsy, panicky, and unfocused. In contrast, both agents testified that
Thousand actually had said, “I think I need a lawyer, I don’t know, but I want to
cooperate and talk.” Agent Mayers denied telling Thousand that she risked missing her
appointment if she invoked her right to counsel and testified that he assured her
numerous times that they would take her to the clinic before it closed, no matter what.
Both agents agreed that Thousand appeared relaxed during the interview and showed
no physical signs of withdrawal. In denying Thousand’s motions, the district judge
credited the agents over the defendant, as the magistrate judge also had done. 

       At sentencing the district court calculated a total offense level of 18 and criminal
history category of I, yielding a guidelines imprisonment range of 27 to 33 months. The
offense level includes a 2‐level upward adjustment for making a death threat,
see U.S.S.G. § 2B3.1(b)(2)(F), based on a note Benike handed a teller saying, “I have a
gun,” and a 3‐level decrease for Thousand’s minimal role in the offense, see id. § 3B1.2.
The district court imposed a below‐guidelines sentence of six months’ imprisonment
and three years’ supervised release. 

       Thousand filed a notice of appeal, but her appointed lawyer asserts that the
appeal is frivolous and moves to withdraw under Anders v. California, 386 U.S. 738, 744
(1967). Thousand has not responded to counsel’s submission. See CIR. R. 51(b). We limit
our review to the potential issues identified in counsel’s facially adequate brief.
See United States v. Schuh, 289 F.3d 968, 973–74 (7th Cir. 2002). Thousand does not wish
to challenge her guilty plea, and thus counsel appropriately omits discussion about the
adequacy of the plea colloquy and the voluntariness of the plea. See United States v.
Knox, 287 F.3d 667, 671–72 (7th Cir. 2002). 

       Counsel first considers whether Thousand could argue that the district court
erred in ruling on her motion to suppress the telephone records without conducting a
Franks hearing. A Franks hearing is required only when the defendant “makes a
substantial preliminary showing that authorities deliberately or recklessly made
material misrepresentations” in an application for a search warrant. United States v.
Currie, 739 F.3d 960, 963 (7th Cir. 2014). Yet the government did not use a search
warrant to obtain phone records in this case; rather, the government secured those
records using an order authorized by the Stored Communications Act, Pub. L.
No. 99‐508, 100 Stat. 1861, tit. II, § 201 (codified as amended at 18 U.S.C. §§ 2701 to
2712), and if there was error in the procuring of the records under the statute, the
No. 13‐2599                                                                             Page 4

exclusionary rule is not a remedy, see 18 U.S.C. §§ 2707 to 2708; United States v. Chaparro‐
Alcantara, 226 F.3d 616, 621 (7th Cir. 2000); United States v. Condon, 170 F.3d 687, 689 (7th
Cir. 1999); United States v. Clenney, 631 F.3d 658, 666–67 (4th Cir. 2011); United States v.
Perrine, 518 F.3d 1196, 1201–02 (10th Cir. 2008).  More importantly, Franks cannot be
relevant unless the Fourth Amendment is relevant, and that question turns on whether
the defendant has, as counsel assumes but does not assert, a legitimate expectation of
privacy in her carrier’s records and the cell‐tower data. See United States v. Scott, 731
F.3d 659, 663 (7th Cir. 2013); United States v. Stefonek, 179 F.3d 1030, 1035 (7th Cir. 1999). 

        Before the days of mobile phones, the Supreme Court held that a person has no
legitimate expectation of privacy in a phone company’s records of numbers dialed on a
telephone, and thus a defendant cannot invoke the Fourth Amendment when the police
install a pen register without a warrant. Smith v. Maryland, 442 U.S. 735, 745–46 (1979);
see United States v. Kramer, 711 F.2d 789, 792 (7th Cir. 1983). After Smith was decided,
Congress enacted the Electronic Communications Privacy Act of 1986, Pub. L. No. 99‐
508, 100 Stat. 1848 (1986), which statutorily limits the ability of law enforcement to
obtain certain phone records from telecommunication carriers. See Robert A. Pikowsky,
An Overview of the Law of Electronic Surveillance Post September 11, 2001, 94 Law Libr. J.
601, 608 (2002). The Stored Communications Act is part of that legislation and allows
authorities to obtain a court order compelling disclosure of noncontent records,
including subscriber information and connection data, that are “relevant and material to
an ongoing criminal investigation.” 18 U.S.C. § 2703(c), (d); see Orin S. Kerr, Internet
Surveillance Law after the USA Patriot Act: The Big Brother that Isn’t, 97 NW. U. L. Rev.
607, 611 (2003). A showing of probable cause is not required. See In re Application of U.S.
for Order Pursuant to 18 U.S.C. Section 2703(d), 707 F.3d 283, 287 (4th Cir. 2013); In re
Application of U.S. for Order Directing Provider of Elec. Commc’n Serv. to Disclose Records to
Gov’t, 620 F.3d 304, 315 (3d Cir. 2010). Authorities regularly invoke the Stored
Communications Act during criminal investigations to obtain court orders for
information relating to cell‐site tower locations. See Am. Civil Liberties Union v. U.S. Dep’t
of Justice, 655 F.3d 1, 3–4 (D.C. Cir. 2011).  

        We have yet to address whether, notwithstanding Smith, cell‐tower information
that telecommunication carriers collect is protected by the Fourth Amendment. Recently
the Fifth Circuit concluded that Supreme Court precedent “does not recognize a
situation where a conventional order for a third party’s voluntarily created business
records transforms into a Fourth Amendment search or seizure,” and thus the court
rejected the contention that using court orders available through the Stored
Communications Act to collect historical cell‐tower data without a showing of probable
No. 13‐2599                                                                              Page 5

cause is unconstitutional. In re Application of U.S. for Historical Cell Site Data, 724 F.3d
600, 614–15 (5th Cir. 2013); see also In re Application of U.S. for Order Directing Provider of
Elec. Commc’n Serv. to Disclose Records to Gov’t, 620 F.3d at 313–15 (concluding that,
although § 2703(d) does not require authorities to show probable cause to obtain
historical cell‐tower data, judges have authority in particular cases to reject § 2703(d)
applications and instead require use of search warrant establishing probable cause);
United States v. Forest, 355 F.3d 942, 950–52 (6th Cir. 2004) (concluding that DEA use of
cell‐site data was not a “search” under Fourth Amendment because authorities tracked
defendant’s movements along public highways), vacated on other grounds sub. nom.
Garner v. United States, 543 U.S. 1100 (2005). We have not found any federal appellate
decision accepting Thousand’s premise that obtaining cell‐site data from
telecommunications companies—under any factual scenario—raises a concern under
the Fourth Amendment.

        Like the district court, we would have no reason in this case to express an
opinion about whether a probable‐cause standard should govern § 2703(d) applications
seeking cell‐tower data that will disclose a subscriber’s location at a particular time. In
her motion to suppress, Thousand never asserted that the prosecutor’s application for a
§ 2703(d) order, if taken at face value, does not establish probable cause. Rather, her
only contention was that a Franks hearing was necessary to explore what Thousand
characterized as a material misstatement in the application; without that misstatement,
Thousand argued, the court would not have granted the § 2703(d) application. The
district court rejected that contention with the explanation that, to the extent that a
showing of probable cause was necessary, the affidavit would have sufficed without the
disputed information. We agree with appellate counsel that a challenge to the district
court’s conclusion would be frivolous.

        To obtain a Franks hearing, the allegedly false statement must be material “in the
sense that it was necessary to find probable cause.” United States v. Schultz, 586 F.3d 526,
531 (7th Cir. 2009); see United States v. Robinson, 724 F.3d 878, 886 (7th Cir. 2013).
Thousand had attacked the § 2703(d) application because the prosecutor erroneously
stated that she had a conviction for possessing marijuana. But the application also
disclosed that surveillance video from the banks showed the robber making his
getaway in a silver Toyota Corolla with a sun roof; 49 vehicles registered in Dane
County, Wisconsin, matched that description; Thousand had been observed driving a
silver 2004 Toyota Corolla with a sunroof; Benike could not drive because his license
had been revoked; investigators had not ruled out Thousand and Benike as suspects
after interviewing them; and Benike’s physical appearance matched the robber seen in
No. 13‐2599                                                                            Page 6

the banks’ surveillance videos. So whether or not Thousand had a drug conviction, the
application accurately conveyed that she owned a car matching the images captured by
video surveillance and was dating a man fitting the description of the robber, which
together add up to probable cause to believe that the wireless records would be
incriminating. See United States v. Hicks, 650 F.3d 1058, 1065 (7th Cir. 2011).

       Appellate counsel next discusses two possible arguments concerning Thousand’s
motion to suppress her confession. The first concerns her assertion that the FBI agents
did not terminate the questioning after she mentioned a lawyer, and the other is
whether the agents coerced her statements by telling her that she would miss her
methadone dose if she insisted on waiting for counsel. For Thousand to be able to cast a
nonfrivolous argument based on the interrogation, however, she would need to
convince us that the district court clearly erred in crediting the agents’ testimony over
hers. Given the special deference we accord credibility determinations made by district
courts, United States v. Knope, 655 F.3d 647, 651 (7th Cir. 2011); United States v. Terry, 572
F.3d 430, 434–35 (7th Cir. 2009), we also would evaluate the version of the interrogation
given by the agents. And we agree with appellate counsel that their version would
doom any argument contesting the denial of this motion to suppress.

        Invoking the Fifth Amendment right to counsel requires an unambiguous
request for a lawyer. See Davis v. United States, 512 U.S. 452, 459 (1994); United States v.
Martin, 664 F.3d 684, 688 (7th Cir. 2011). If the request is equivocal, questioning need not
end. United States v. Wysinger, 683 F.3d 784, 793 (7th Cir. 2012). Agent Lavelle testified
that Thousand said, “I think I need a lawyer, I don’t know, but I want to cooperate and
talk.”  So we would evaluate whether that statement constitutes an unambiguous
invocation of the right to counsel. But as counsel rightly points out, by immediately
qualifying “I think I need a lawyer” with “I don’t know,” Thousand failed to express a
“clear implication of a present desire to consult with counsel.” See Lord v. Duckworth, 29
F.3d 1216, 1221 (7th Cir. 1994); see also United States v. Hampton, 675 F.3d 720, 727 (7th
Cir. 2012) (noting that using “hedge” words like “but” when referring to counsel would
lead a reasonable officer to understand only that suspect might want attorney present);
United States v. Buckley, 4 F.3d 552, 558–59 (7th Cir. 1993) (concluding that stating “I
don’t know if I need an attorney” was insufficient to invoke right to counsel). 

      As for the alleged coercion, a confession is voluntary “if, under all the
circumstances, it is the product of rational intellect and free will and not the result of
physical abuse, psychological intimidation, or deceptive interrogation tactics that have
overcome the defendant’s free will.” United States v. Carson, 582 F.3d 827, 833 (7th Cir.
No. 13‐2599                                                                            Page 7

2009) (internal quotation marks and citation omitted). Factors we consider include the
suspect’s mental state and how drug use may have affected that state. United States v.
Vallar, 635 F.3d 271, 282 (7th Cir. 2011). The agents repeatedly assured Thousand that,
no matter what, she would be able to go to the clinic to receive methadone that day.
They also testified that she exhibited no physical signs of withdrawal during the
interview. And as appellate counsel points out, Thousand never contended that any
other aspect of the interrogation coerced her confession. Because we would accept the
agents’ testimony as accurate, we necessarily would reject any assertion that they took
advantage of Thousand’s addiction and dependence on them to make her scheduled
appointment, and so there would be no basis for Thousand to contest the denial of her
motion to suppress her confession.

         Counsel next questions whether Thousand could challenge the 2‐level upward
adjustment for making a threat of death, see U.S.S.G. § 2B3.1(b)(2)(F), or the district
court’s decision to limit the decrease for her role in the offense to 3 levels instead of 4,
see id. § 3B1.2(b). At sentencing Thousand did not argue that Benike’s note about having
a gun was not an implied threat of death or that his note was not reasonably
foreseeable; rather, she argued that she should not be held responsible for Benike’s
actions because she participated under duress. This contention was really an appeal to
the district court’s sentencing discretion and not an objection that applying the upward
adjustment would lead to miscalculation of her offense level. See United States v.
Gonzalez, 462 F.3d 754, 755 (7th Cir. 2006). Thus, we would review only for plain error
an appellate claim that the court erred by applying § 2B3.1(b)(2)(F). United States v.
Corona‐Gonzalez, 628 F.3d 336, 340 (7th Cir. 2010). A defendant is responsible for the
reasonably foreseeable acts of a co‐defendant, U.S.S.G. § 1B1.3; United States v. Zhaofa
Wang, 707 F.3d 911, 914–15 (7th Cir. 2013); United States v. Smith, 697 F.3d 625, 636 (7th
Cir. 2012), and Thousand’s admission that she saw Benike write the threatening note
was enough for the court to apply the increase. Nor would we conclude that the court
clearly erred by deciding that Thousand’s role was not so insignificant as to make her a
minimal participant. The guidelines define a minimal participant as someone with a
“lack of knowledge or understanding of the scope and structure of the enterprise.”
U.S.S.G. § 3B1.2 cmt. n.4; see United States v. Garcia, 580 F.3d 528, 538 (7th Cir. 2009). The
district court found that Thousand’s role was limited to driving Benike to and from the
vicinity of the banks and calling some of the banks to confirm their hours. The court
acknowledged that her role was substantially smaller than Benike’s, so she was entitled
to a reduction, but only to three levels because she had a complete understanding of
Benike’s illegal activities. See United States v. Scroggins, 939 F.2d 416, 424 (7th Cir. 1991)
(approving denial of minimal‐role reduction for defendant in drug conspiracy who
No. 13‐2599                                                                            Page 8

understood scope of co‐defendant’s activities and allowed drug transactions to take
place in his residence). Therefore, any argument that the court misapplied these two
adjustments would be frivolous.

       Lastly, counsel evaluates whether Thousand could challenge the reasonableness
of her 6‐month sentence and correctly concludes that any appellate claim would be
frivolous. Thousand’s below‐guidelines sentence is presumed reasonable, see Rita v.
United States, 551 U.S. 338, 347 (2007); United States v. Banas, 712 F.3d 1006, 1012 (7th Cir.
2013), and we agree with counsel that the record presents no basis to set that
presumption aside.

     Accordingly, the motion to withdraw is GRANTED, and the appeal is
DISMISSED.